



AMENDMENT TO STOCK OPTION AGREEMENT AND


GRANT OF RESTRICTED STOCK


To: Joseph P. Caruso     From: Palomar Medical Technologies, Inc.     Date:
November 2, 2009     Subject: Amendment of Your Stock Options


You have agreed to amend the exercise price of certain of your stock options
granted under the 2004 Stock Incentive Plan. Your amended options will have the
exercise price, number of shares and term determined based on the formula
described to you in our meeting and summarized in the materials previously
provided to you. You will also receive a restricted stock award under the 2004
Stock Incentive Plan for a number of shares determined based on the formula
described to you in our meeting and in the materials previously provided to you.
Upon execution by Palomar of this Amendment to Stock Option Agreement and Grant
of Restricted Stock, we will complete the attached Schedule of Amended Options
and Restricted Stock Award based on these formulas.

As described to you in our meeting and summarized in the materials previously
provided to you, you need to inform us what we should advise E*Trade regarding
your plans for the payment of the applicable taxes. Please elect one of the
following options:


  _x___ I elect to have E*Trade sell a sufficient number of my Restricted Stock
granted under this Amendment to cover applicable taxes.1


        ____ I elect to provide to my account with E*Trade sufficient cash to
cover applicable taxes.

This memo acts as an amendment to the options described on the attached Schedule
of Amended Options and Restricted Stock Award. Except to the extent specifically
provided in this Amendment, your options will continue to be subject to the
terms and conditions of the applicable option agreement and the plan under which
the options were originally granted.

This memo reflects the entire agreement between you and Palomar Medical
Technologies, Inc. concerning this transaction. This memo may be amended only by
means of a writing signed by you and an authorized officer of Palomar Medical
Technologies, Inc.


Joseph P. Caruso     By:/s/ Joseph P. Caruso          Name: Joseph P. Caruso
Date: November 2, 2009


Palomar Medical Technologies, Inc.     By:/s/ Paul S. Weiner             Name:
Paul S. Weiner Date: November 30, 2009 Title: CFO


1     Note that any share sales are subject to the terms of Palomar’s insider
trading policy and applicable securities law restrictions.

--------------------------------------------------------------------------------


SCHEDULE OF AMENDED OPTIONS AND RESTRICTED STOCK AWARD


PALOMAR MEDICAL TECHNOLOGIES, INC.


NOVEMBER 30, 2009


Name: Joseph P. Caruso


Grant Date of Original Options: May 11, 2005    Expiration Date of Original
Options: May 10, 2015    Number of Shares Subject to Original Options: 100,000 
  Exercise Price Per Share of Original Options: $    24.63    Exercise Price Per
Share for Amended Options: $      9.15    Number of Shares Subject to Amended
Options: 39,028    Term of Amended Options November 29, 2019    Number of Shares
of Restricted Stock Issued: 60,972 


--------------------------------------------------------------------------------